DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 12/29/20 have been entered. 

The claims in question were previously rejected as being obvious over Hooper (US 20180363996 A1), in view of Long (US 20180207693 A1). The amendments have necessitated the new grounds of rejection presented below. Specifically, the claims are rejected under 103 as being obvious over Savard (US 20100289224 A1), in view of Rowe (US 6368418 B1).

Claim Objections
Claims 1, 10, and 20 is/are objected to because of the following informalities:  
	Claims 1 and 20 recites in the newly amended limitation “the plurality of stiffness elements”, however, it appears that this should read “the plurality of stiffness members”. 
Claim 10 recites: “wherein the handle further comprises a safety line attachment point uphole of the handle [….]” It appears that this should read, “wherein the handle further comprises a safety line attachment point uphole of the hand grip”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "approximately three-quarters of a radius of the circular sealing cup" in claim 1 is a relative term which renders the claim indefinite. The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what particular value would be “approximately three-quarters” as opposed to not “approximately three-quarters”? Claims 3-11 and 21-23 are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3-6, 10-11, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savard (US 20100289224 A1), in view of Rowe (US 6368418 B1).

Regarding claim 1, Savard teaches a wellbore tool (Fig 1, Para 0001 the device of Figure 1 is used in pipe and is capable of placement in a wellbore pipe) comprising: 
a rod comprising a plurality of rod sections (Fig 1, rods 4 with a portion of body 28 at the uphold and downhole ends are each separate “segments”), the rod configured to be placed within a wellbore casing of a low-pressure hydrocarbon well (Fig 1, Para 0001 the device of Figure 1 is used in pipe and is capable of placement in a wellbore pipe); 
a plurality of sealing elements positioned at a downhole end of the rod (Fig 1, there are at least two sealing elements comprising at least 14 and 10 at the bottom of the uppermost end of the rod as defined), each sealing element of the plurality of sealing elements configured to provide a gas-tight seal between the sealing element and an inner wall of the wellbore casing (Fig 1, Abstract, the device is a “sealing element” and capable of providing a seal; Para 0009, “the assembly is used for isolation of different types of material in the pipeline”), each of the sealing elements comprising: 
a circular sealing cup with a flat upper portion oriented towards the uphole end (Fig 1, sealing cup 14 has a flat upper portion facing an uphole end), (Para 0009, the sealing up 14 is an “An elastomeric disc or cup (Resilient Member RM)”) and provide the gas-tight seal against the inner wall of the wellbore casing (Fig 1, Abstract, the device is a “sealing element” and capable of providing the recited seal; Para 0009, “the assembly is used for isolation of different types of material in the pipeline”); 
a support member configured to provide stiffness to the circular sealing cup (Fig 1, the portion of 10 directly affixed to bolts 4 and overlapping plate 12; Para 0012, the disc 10 is used as a backing for the sealing cup 14); 
a stiffness member coupled to the support member (Fig 1, stiffness member is the member beyond the support member as defined), the stiffness member extending from the support member radially outward and perpendicular to the rod (Fig 4, Para 0014, the stiffness member 10 as defined extends from the support member and is perpendicular to the rod), the stiffness member positioned to abut and provide an interference with the circular sealing cup along the flat upper portion (Fig 1, Fig 4, Para 0012, the disc 10 is used as a backing for the sealing cup 14 along its flat upper portion). 
Savard is silent on the stiffness member being a plurality of stiffness members circumferentially spaced about the longitudinal axis of the wellbore tool; a handle positioned at an uphole end of the rod to provide a hand grip for a user of the wellbore tool; an uphole attachment point configured to connect to a rod section or another sealing element; and a downhole attachment point configured to connect to another sealing element or to a plug. 
 (Fig 1-2, Fig 4, the stiffness member is formed out of a plurality of “sector panels” 44 which are “sturdy, rigid, longitudinally movable”, Column 8, lines 1-2); 
a handle positioned at an uphole end of the rod to provide a hand grip for a user of the wellbore tool (Fig 2, bolts 84 are capable of being gripped by a hand of a user; Column 5, lines 1-7 describes the size of the tool as being in the scale of inches and more specifically the central shaft 14 has approximately a 1.25 inch diameter) 
an uphole attachment point configured to connect to a rod section or another sealing element (Fig 2, the far uphole end of threaded shaft is capable of attaching to another sealing element 40 or rod section); and 
a downhole attachment point configured to connect to another sealing element or to a plug (Fig 2, the far uphole end of threaded shaft is capable of attaching to another sealing element 40 or plug).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Savard by having the stiffness member being a plurality of stiffness members and having the threaded support rod with the retaining bolts the as disclosed by Rowe because regarding constructing the stiffness member out of a plurality of stiffness members/sector panels offers a specific construction which are “sturdy, rigid, longitudinally movable”, Column 8, lines 1-2; moreover forming the backing disc of Savard out of the discrete sector panels as described by Rowe would render it easier to 
While Savard teaches that the backing disc has a radius less than that of the sealing cup (Fig 1, backing disc 14 has a smaller radius than seal 10), Savard as modified is silent on the plurality of stiffness elements extending approximately three-quarters of a radius of the circular sealing cup.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Savard, as modified, to have the plurality of stiffness elements extending approximately three-quarters of a radius of the circular sealing cup since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, having the plurality of stiffness elements extending approximately three-quarters of a radius of the circular sealing cup would allow for a high level of support for the seal while still permitting the selective wear of the seal but not the backing disc. 

Regarding claim 3, while Savard teaches his seal cup is made of an elastomer, Savard is not explicit on wherein the circular sealing cup comprises rubber or silicon.  
	Rowe teaches a seal made of rubber (Column 6, lines 51-60). 


Regarding claim 4, Savard further teaches wherein the support member is molded to the circular sealing cup (Fig 1, backing disc 10 is attached to the sealing cup 14. The attachment means is structurally the same as attachment of the support member by molding. “"[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." See Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).” and MPEP 2113).   

Regarding claim 5, Savard further teaches wherein the uphole attachment point and the downhole attachment point each comprise a threaded connection (Fig 1, Rowe, as a modification to Savard, the uphole and downhole attachment points are points on the threaded rod 14).  

(Para 0010, the tool is a “user” implemented tool and thus capable of being installed in a casing by said user/human; Column 5, lines 1-7 of Rowe, the tool as modified, is further measured in the scale of inches).  

Regarding claim 10, Savard further teaches wherein the handle further comprises a safety line attachment point uphole of the handle, the safety line attachment point configured to be connected to a safety line (Fig 2 of Rowe, above the handle hand grip 84 and below the uphole most end of the threaded rod 14, there is a portion of a rod which is capable of receiving a safety line such as by tying or a safety line with a threaded connection means).  

Regarding claim 11, while Savard as modified does teach the device is sized for handling by an operator (Para 0010, the tool is a “user” implemented tool and thus capable of being installed in a casing by said user/human; Column 5, lines 1-7 of Rowe, the tool as modified, is further measured in the scale of inches), Savard as modified is silent on wherein the wellbore tool is configured to be used in wellbore casings six inches in diameter or smaller. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hooper by having the wellbore tool configured to be used in wellbore casings six inches in diameter or smaller because since it has been held that where the general conditions of In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, having a tool sized to be fit in a conduit 6 inches or less would allow its use in lines of that size. 

Regarding claim 20, Savard teaches a wellbore tool (Fig 1, Para 0001 the device of Figure 1 is used in pipe and is capable of placement in a wellbore pipe), comprising: 
a rod comprising a plurality of rod sections (Fig 1, rods 4 with a portion of body 28 at the uphold and downhole end are each separate “segments”), the rod configured to be placed within a low-pressure wellbore (Fig 1, Para 0001 the device of Figure 1 is used in pipe and is capable of placement in a wellbore pipe); 
a plurality of sealing elements positioned at a downhole end of the rod (Fig 1, there are at least two sealing elements comprising at least 14 and 10 at the bottom of the uppermost end of the rod as defined), the plurality of sealing elements configured to provide a gas-tight seal between the plurality of sealing elements and a wall of the low-pressure wellbore (Fig 1, Abstract, the device is a “sealing element” and capable of providing a seal; Para 0009, “the assembly is used for isolation of different types of material in the pipeline”), each of the plurality of sealing elements comprising: 
a circular sealing cup with a flat upper surface oriented toward the uphole end (Fig 1, sealing cup 14 has a flat upper portion facing an uphole end), (Para 0009, the sealing up 14 is an “An elastomeric disc or cup (Resilient Member RM)” and provide the gas-tight seal against an inner wall of the low-pressure wellbore (Fig 1, Abstract, the device is a “sealing element” and capable of providing the recited seal; Para 0009, “the assembly is used for isolation of different types of material in the pipeline”); 
a support member configured to provide stiffness to the circular sealing cup (Fig 1, the portion of 10 directly affixed to bolts 4 and overlapping plate 12; Para 0012, the disc 10 is used as a backing for the sealing cup 14); 
a stiffness member coupled to the support member (Fig 1, stiffness member is the member beyond the support member as defined), the stiffness member extending from the support member radially outward and perpendicular to the rod (Fig 4, Para 0014, the stiffness member 10 as defined extends from the support member and is perpendicular to the rod), the plurality of stiffness members positioned to abut and provide an interference with the circular sealing cup along the flat upper surface (Fig 1, Fig 4, Para 0012, the disc 10 is used as a backing for the sealing cup 14 along its flat upper portion), the stiffness elements extending less than a radius of the circular sealing cup (Fig 1, backing disc 14 has a smaller radius than seal 10); 
Savard is silent on the stiffness member being a plurality of stiffness members circumferentially spaced about the longitudinal axis of the wellbore tool; a handle positioned at an uphole end of the rod, the handle configured to provide a hand grip for a user of the wellbore tool; an uphole attachment point configured to connect to the rod 
Rowe teaches the stiffness member being a plurality of stiffness members circumferentially spaced about the longitudinal axis of the wellbore tool (Fig 1-2, Fig 4, the stiffness member is formed out of a plurality of “sector panels” 44 which are “sturdy, rigid, longitudinally movable”, Column 8, lines 1-2); 
a handle positioned at an uphole end of the rod, the handle configured to provide a hand grip for a user of the wellbore tool (Fig 2, bolts 84 are capable of being gripped by a hand of a user; Column 5, lines 1-7 describes the size of the tool as being in the scale of inches and more specifically the central shaft 14 has approximately a 1.25 inch diameter); 
an uphole attachment point configured to connect to the rod or to another sealing element (Fig 2, the far uphole end of threaded shaft is capable of attaching to another sealing element 40 or rod section); and 
a downhole attachment point configured to connect to another sealing element or to a plug (Fig 2, the far uphole end of threaded shaft is capable of attaching to another sealing element 40 or plug).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Savard by having the stiffness member being a plurality of stiffness members and having the threaded support rod with the retaining bolts the as disclosed by Rowe because regarding constructing the stiffness member out of a plurality of stiffness members/sector panels offers a specific construction which are “sturdy, rigid, 

Regarding claim 21, Savard as modified by Rowe further teaches wherein the each of the plurality of stiffness members are wedge shaped with an end, nearer the longitudinal axis of the tool, having a smaller cross-sectional area than a second portion of the stiffness members, farther from the longitudinal axis than the end (Fig 1 of Rowe, as seen the sector panels 44 are wedge shaped and smaller closes to the longitudinal axis).  

Regarding claim 22, Savard further teaches wherein each of the plurality of stiffness members comprises a flat profile (Fig 1 of Savard, as seen the backing disc 10 has a flat profile on at least the top surface).  

Regarding claim 23, Savard further teaches wherein at least one of the plurality of rod sections is hollow (Fig 1, as defined, the rod sections include at least a portion of body 26 which would render the device hollow. “Hollow” is defined as “having a cavity, gap, or space” see https://www.thefreedictionary.com/hollow. The examiner notes that the claim does not require that the rod section be continuously hollow from the uppermost to lowermost end of said rod section, which would differentiate from the present interpretation of the prior art.).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savard (US 20100289224 A1), in view of Rowe (US 6368418 B1) , further in view of Payton (US 4424865 A).

Regarding claim 7, Savard as modified is silent on wherein the plurality of rod sections are configured to be separable into individual rod sections.  
Payton teaches a sealing portion attached to a rod by threaded connections (Fig 1, sealing portion 10 is attached to rod 12 by threads at 16). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Savard by having sealing portion attached to a rod by threaded connections as disclosed by Payton because it would allow for the selective replacement of the various sealing portions and/or the selective replacement of the rod sections. As modified, the plurality of rod sections would be configured to be separable into individual rod sections.  

Regarding claim 8, Savard as modified is silent on wherein each of the plurality of rod sections are interconnected by a threaded connection.  
Payton teaches a sealing portion attached to a rod by threaded connections (Fig 1, sealing portion 10 is attached to rod 12 by threads at 16). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hooper .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savard (US 20100289224 A1), in view of Rowe (US 6368418 B1), further in view of Wildman (US 20090242191 A1).

Regarding claim 9, Savard as modified is silent on wherein the rod is a telescoping rod and the plurality of rod sections are configured to collapse into one another.  
Wildman teaches wherein the rod is a telescoping rod and the plurality of rod sections are configured to collapse into one another (Fig 2 and 3, upper seal element 20 and associated rod is telescopingly collapsed). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hooper as modified by having wherein the rod is a telescoping rod and the plurality of rod sections are configured to collapse into one another as disclosed by Wildman so that is can be collapsed to be of reasonable length (Para 0005), which may ease deployment, transportation, and/or use.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676